HlNES, Presiding Justice,
concurring.
In my dissent in the recent case oí Adams v. State, 287 Ga. 513, 520-527 (696 SE2d 676) (2010), I outlined my reasons for advocating that this Court retain the “count-by-count” approach as the appropriate analysis for determining whether the resentencing of a defendant results in a more severe sentence, so as to raise the presumption of vindictiveness under North Carolina v. Pearce, 395 U. S. 711 (89 SCt 2072, 23 LE2d 656) (1969). Central to my concern was that this Court not abandon its long-established and well-founded precedent, which was in harmony with the Georgia legislative plan for sentencing criminal defendants. Today, this Court unequivocally overrules and departs from that precedent to endorse the plurality opinion in Adams and to expressly adopt the “aggregate” approach for the purpose of the Pearce presumption. I recognize that the merits of both approaches were explored at length in Adams, that a majority of the Court did not endorse the views expressed in my dissent, and that there are reasonable arguments to support the “aggregate” approach as well; consequently, I join the will of the majority.
I am authorized to state that Justice Benham joins in this concurrence.